DETAILED ACTION

Status of Claims
•    The following is a first, non-final office action in response to the communication filed 10/15/2020.
•    Claims 1-23 are currently pending and have been examined.

Priority
The examiner acknowledges that the instant application is a continuation of US Application No. 15/431,354, filed 02/13/2017, which claims the benefit of Provisional Patent Application Serial No. 62/293,933 filed 02/11/2016.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 1, 3-6, 8, 12, 15-20, and 23 are objected to because of the following informalities:

With regards to claims 3, 8, 15, and 18, the limitation “the user” appears to have a grammatical error. Independent claims 1 and 12, upon which these claims rely, previously recite “at least one user” (claim 1: line 3; claim 12: line 4), but never recite a singular user. Thus, the limitation should likely read “the at least one user.”

With regards to claim 4, the limitation “the number of bids” appears to refer to the previously recited “first number of bids.” For the purposes of consistency, the limitation should likely read “the first number of bids.”

With regards to claim 5 and 6, the limitation “the additional auctions” appears to refer to the previously recited “at least one additional auction.” For the purposes of consistency, the limitation should likely read “the at least one additional auction.”

With regards to claim 12 and 20, the limitation “the auction system” appears to have a grammatical error. The limitation should likely read “the auction method.”

With regards to claims 16 and 17, the limitation “the progress” appears to have a grammatical error. The limitation should likely read “progress.”


Appropriate correction is required.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-19 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

With regards to claim 13, this claim recites dependency on “the method of claim 1” (Line 1). Claim 1 is not a method. It is thus unclear whether this claim is supposed to be dependent upon the system of claim 1, or a different independent method claim, such as claim 12. The lack of clarity regarding the claim upon which this claim depends renders the metes and bounds of this claim unclear. The examiner interprets this limitation to read “the method of claim 12.”
Dependent claims 14-19 inherit the deficiencies of claim 13, and are thus rejected for at least the same rationale.

With regards to claim 14, this claim recites dependency on “the method of claim 14” (Line 1). A dependent claim may not be dependent upon itself. Thus, it is unclear if this claim was meant to depend upon some other claim, such as claim 13. The lack of clarity regarding the claim upon which this claim relies renders the metes and bounds of the claim unclear. The examiner interprets this limitation to read “the method of claim 13.”

With regards to claim 15, this claim recites dependency on “the method of claim 15” (Line 1). A dependent claim may not be dependent upon itself. Thus, it is unclear if this claim was meant to depend upon some other claim, such as claim 14. The lack of clarity regarding the claim upon which this claim relies renders the metes and bounds of the claim unclear. The examiner interprets this limitation to read “the method of claim 14.”

With regards to claim 21, this claim recites dependency on “the system of claim 21” (Line 1). A dependent claim may not be dependent upon itself. Thus, it is unclear if this claim was meant to depend upon some other claim, such as claim 20. The lack of clarity regarding the claim upon which this claim relies renders the metes and bounds of the claim unclear. The examiner interprets this limitation to read “the method of claim 20.”
Dependent claims 22-23 inherit the deficiencies of claim 21, and are thus rejected for at least the same rationale.

With regards to claim 22, this claim recites dependency on “the system of claim 21” (Line 1). Claim 21 is interpreted to be a method. It is thus unclear whether this claim is supposed to be dependent upon the method of claim 21, or a different independent system claim. The lack of clarity regarding the claim upon which this claim depends renders the metes and bounds of this claim unclear. The examiner interprets this limitation to read “the method of claim 21.”

With regards to claim 23, this claim recites dependency on “the system of claim 21” (Line 1). Claim 21 is interpreted to be a method. It is thus unclear whether this claim is supposed to be dependent upon the method of claim 21, or a different independent system claim. The lack of clarity regarding the claim upon which this claim depends renders the metes and bounds of this claim unclear. The examiner interprets this limitation to read “the method of claim 21.”


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

First, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). In the instant case, claims 1-11 are directed to a machine, and claims 12-23 are directed to a process. Therefore, claims 1-23 are directed to statutory subject matter under Step 1 of the Alice/Mayo test (Step 1: YES).

The claims are then analyzed to determine if the claims are directed to a judicial exception. See MPEP 2106.04. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong 1 of Step 2A), as well as analyzed to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of the judicial exception (Prong 2 of Step 2A).  See 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG.”  
Taking claim 1 as representative, claim 1 recites at least the following limitations that are believed to recite an abstract idea: 
a. determines a first number of bids that must be received from at least one user, the receipt of which will end a reserve period of a first auction; 
b. determines at least one additional number of bids that must be received from at least one user, the receipt of which will end at least one additional auction, wherein the additional number of bids is fewer than the first number of bids; 
c. simultaneously displays the first auction and the at least one additional auction, wherein the end point of the at least one additional auction is displayed within the display of the first electronic auction; 
d. ends each additional auction upon receipt of the predetermined number of bids for that auction; and 
e. ends the first auction after all additional auctions displayed within the first auction have ended.
The above limitations recite the concept of providing multiple auctions. These limitations, under their broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions such as advertising, marketing, or sales activities or behaviors. Specifically, auctions represent a sales activity. This is further illustrated in paragraph [0002] of the Specification, describing auctions as a method of selling products to consumers. Independent claim 12 recites similar limitations as claim 1 and further recites the abstract idea that the first auction and the at least on additional auction are operatively linked. Claim 20 recites similar limitations as claim 1 and further recites the abstract idea of receiving at least one bid from at least one user, wherein each bid received simultaneously increments the progress of both the first auction and the at least one additional auction. As such, claims 12 and 20 fall within the same identified grouping of abstract ideas as claim 1. Accordingly, under Prong One of Step 2A of the Alice/Mayo test, claims 1, 12, and 20 recite an abstract idea (Step 2A, Prong One: YES).

Under Prong Two of Step 2A of the 2019 PEG, claims 1, 12, and 20 recite additional elements, such as a system, a server, a user computer, a display, electronic auctions, and a network. These additional elements are described at a high level in Applicant’s specification without any meaningful detail about their structure or configuration.  As such, these computer-related limitations are not found to be sufficient to integrate the abstract idea into a practical application.  Although these additional computer-related elements are recited, claims 1, 12, and 20 merely invoke such additional elements as a tool to perform the abstract idea.  Implementing an abstract idea on a generic computer is not indicative of integration into a practical application.  Similar to the limitations of Alice, claims 1, 12, and 20 merely recite a commonplace business method (i.e., providing multiple auctions) being applied on a general purpose computer.  See MPEP 2106.05(f).  Furthermore, claims 1, 12, and 20 generally link the use of the abstract idea to a particular technological environment or field of use.  The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer (see FairWarning v. Iatric Sys.).  Likewise, claims 1, 12, and 20 specifying that the abstract idea of providing multiple auctions is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer.  As such, under Prong Two of Step 2A of the 2019 PEG, when considered both individually and as a whole, the limitations of claims 1, 12, and 20 are not indicative of integration into a practical application (Step 2A, Prong Two: NO).
                Since claims 1, 12, and 20 recite an abstract idea and fail to integrate the abstract idea into a practical application, claims 1, 12, and 20 are “directed to” an abstract idea (Step 2A: YES).

Next, under Step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract idea. See MPEP 2106.05. The instant claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for at least the following reasons.
Returning to independent claims 1, 12, and 20, these claims recite additional elements, such as a system, a server, a user computer, a display, electronic auctions, and a network. As discussed above with respect to Prong Two of Step 2A, although additional computer-related elements are recited, the claims merely invoke such additional elements as a tool to perform the abstract idea.  See MPEP 2106.05(f).  Moreover, the limitations of claims 1, 12, and 20 are manual processes, e.g., receiving information, analyzing information, sending information, etc.  The courts have indicated that mere automation of manual processes is not sufficient to show an improvement in computer-functionality (see MPEP 2106.05(a)(I)).  Furthermore, as discussed above with respect to Prong Two of Step 2A, claims 1, 12, and 20 merely recite the additional elements in order to further define the field of use of the abstract idea, therein attempting to generally link the use of the abstract idea to a particular technological environment, such as the Internet or computing networks (see Ultramercial, Inc. v. Hulu, LLC. (Fed. Cir. 2014); Bilski v. Kappos (2010); MPEP 2106.05(h)).  Similar to FairWarning v. Iatric Sys., claims 1, 12, and 20 specifying that the abstract idea of providing multiple auctions is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer. 
Even when considered as an ordered combination, the additional elements do not add anything that is not already present when they are considered individually.  In Alice Corp., the Court considered the additional elements “as an ordered combination,” and determined that “the computer components…‘[a]dd nothing…that is not already present when the steps are considered separately’ and simply recite intermediated settlement as performed by a generic computer.” Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, viewed as a whole, claims 1, 12, and 20 simply convey the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in claims 1, 12, and 20 that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself (Step 2B: NO).

Dependent claims 2-11, 13-19, and 21-23, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because they recite an abstract idea, are not integrated into a practical application, and do not add “significantly more” to the abstract idea. More specifically, dependent claims 2-11, 13-19, and 21-23 further fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they further recite commercial or legal interactions such as advertising, marketing, or sales activities or behaviors. Dependent claims 3-11, 13-19, and 21-23 fail to identify additional elements and as such, are not indicative of integration into a practical application.  Dependent claim 2 further identifies additional elements, such as a personal computer, a smart phone, a tablet, and a mobile device. Similar to discussion above the with respect to Prong Two of Step 2A, although additional computer-related elements are recited, the claims merely invoke such additional elements as a tool to perform the abstract idea. See MPEP 2106.05(f). As such, under Step 2A, dependent claims 2-11, 13-19, and 21-23 are “directed to” an abstract idea. Similar to the discussion above with respect to claims 1, 12, and 20, dependent claims 2-11, 13-19, and 21-23  analyzed individually and as an ordered combination, invoke such additional elements as a tool to perform the abstract idea and merely indicate a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer, and therefore, do not amount to significantly more than the abstract idea itself.  See MPEP 2106.05(f)(2). Accordingly, under the Alice/Mayo test, claims 1-23 are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 10-14, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Geurts et al. (US 20130046650 A1), hereinafter Geurts, in further view of Muir (US 20070032286 A1), hereinafter Muir.

	In regards to claim 1, Geurts discloses an electronic auction system comprising a server connected to at least one user computer comprising a display (Geurts: [abstract], [0039]), wherein the system:
a. determines a first number of bids that must be received from at least one user, the receipt of which will end a reserve period of a first electronic auction (Geurts: [0028] – “the term ‘buy-now mechanism’…allowing a user to indicate to a host system that the user wishes to buy an item in an auction…Such buy-now mechanism…may be available to users on fulfillment of a predetermined condition, such as submitting a predetermined number of bids”; examiner note: the buy now mechanism is interpreted to end the reserve period auction);
b. determines at least one additional number of bids that must be received from at least one user, the receipt of which will cause an action with respect to an additional electronic auction, wherein the additional number of bids is fewer than the first number of bids (Geurts: [0092] and Fig. 4a – “the buy-now mechanism 135 is not provided to a user at the outset of an auction 134a-n. Instead, the user is required to place a predetermined number (e.g., 1, 2, 3 . . . ) of bid(s) in an auction 134a-n”; examiner note: the predetermined number being different for auctions means it may be lower for one auction than for another auction);
c. simultaneously displays the first electronic auction and the at least one additional electronic auction on the at least one user computer, wherein the end point of the at least one additional electronic auction is displayed within the display of the first electronic auction (Geurts: [0049] and Figs. 4a-c – “shown in FIGS. 4B and 4C are other examples of the auction presentation page 132. The auctions 134a-n preferably comprise start time, end time, auctioned item, list price, auction price, cost to bid, and time remaining until the auction 134a-n ends…auction timer displayed on the auction presentation pages 132 may be started by the processor 108 at the start time of an auction 134a and may countdown time to the end time of the auction 134a”; examiner note: the figures display multiple auctions including end times within a single interface);
d. ends each additional electronic auction (Geurts: [0049] and Fig. 4a-c – “The auctions 134a-n preferably comprise start time, end time, auctioned item, list price, auction price, cost to bid, and time remaining until the auction 134a-n ends. The auctions 134a-n may be scheduled to…run (or be open) for a certain amount of time, and end at a certain time (end time), for example. An auction timer…may countdown time to the end time of the auction 134a…when an auction 134a-n ends, the item may be listed as ‘sold,’ and an auction end price may be displayed on the auction presentation page 132”; examiner note: the figures display multiple auctions all with timers indicating when they end); and 
e. ends the first electronic auction after all additional electronic auctions displayed within the first electronic auction have ended (Geurts: [0049] and Figs. 4a-b “FIGS. 4B and 4C are other examples of the auction presentation page 132…The auctions 134a-n may be scheduled to…run (or be open) for a certain amount of time, and end at a certain time (end time), for example. An auction timer displayed on the auction presentation pages 132 may be started by the processor 108 at the start time of an auction 134a and may countdown time to the end time of the auction 134a…when an auction 134a-n ends, the item may be listed as ‘sold,’ and an auction end price may be displayed on the auction presentation page 132”; see also [0092]; examiner note: the figures display multiple auctions, including an auction with a longest time until end, therefore an auction that will end after the additional auctions),
yet Geurts does not explicitly teach that the receipt of the at least one additional number of bids will end at least one additional electronic auction, and ending each additional auction upon receipt of the predetermined number of bids for that auction. 
However, Muir teaches an auction system (Muir: [abstract]), including that the receipt of the at least one additional number of bids will end at least one additional electronic auction, and ending each additional auction upon receipt of the predetermined number of bids for that auction (Muir: [0018] – “an auction ends…(3) after a predetermined number of bids are received”; [0116] – “notify the player through suitable audio/visual output that an auction will end or is expected to end… after a number of additional bids (e.g., the auction will end after five more bids)”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the auction endings of Muir in the system of Geurts because Geurts already discloses ending a reserve period based on bids and Muir is merely demonstrating that a auctions may be ended based on bids. Additionally, it would have been obvious to have included that the receipt of the at least one additional number of bids will end at least one additional electronic auction, and ending each additional auction upon receipt of the predetermined number of bids for that auction as taught by Muir because auction ends are well-known and the use of it in an auction setting would have facilitated the auctioning of a plurality of prizes (Muir: [0007]).

In regards to claim 2, Geurts/Muir teaches the system of claim 1. Geurts further discloses wherein the user computer is selected from the group consisting of a personal computer, a smart phone, a tablet, and a mobile device (Geurts: [0030] – “term ‘user’ and variations thereof is not limited to a human being, and may comprise a computer, …a tablet, a smart phone”).

In regards to claim 3, Geurts/Muir teaches the system of claim 1. Geurts further discloses wherein the end point of each of the at least one additional auction is visible to the at least one user for a specified time period after the user places a bid (Geurts: [0089] – “another option allows the user to participate in an auction 134a-n and leave the auction 134a-n at will…after placing one or more bids in an auction 134a, the user decides they no longer wish to participate in the auction 134a. The user is then presented with two options: ‘walk away’ or ‘buy item at list price.’ The user may indicate a choice to walk away empty-handed (e.g., by pressing a button or clicking on a hyperlink), at which time the host system 102 may charge the user's billing account for the cost of the bid(s) placed by the user in the auction…user may or may not have the option to change their mind at a later time and re-enter the auction 134a-n they previously walked away from or another auction 134a-n”; examiner note: time until the users “walks away” is the specified period of time).

In regards to claim 4, Geurts/Muir teaches the system of claim 1, yet Geurts does not explicitly disclose wherein the number of bids that must be received to end the reserve period of the first electronic auction is the same number of bids that must be received to end the first electronic auction.
However, Muir further teaches wherein the number of bids that must be received to end the reserve period of the first electronic auction is a same number of bids that must be received to end the first electronic auction (Muir: [0018] – “an auction ends…(3) after a predetermined number of bids are received”; [0116] – “notify the player through suitable audio/visual output that an auction will end or is expected to end… after a number of additional bids (e.g., the auction will end after five more bids)”; examiner note: end of reserve period is interpreted to be the end of the auction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to combine Muir with Geurts for the reasons identified above with respect to claim 1.

In regards to claim 5, Geurts/Muir teaches the system of claim 1. Geurts further discloses wherein each bid placed in the first electronic auction is displayed in a grid format and an end point of each of the at least one additional electronic auction is displayed on one grid space within the grid format of the first electronic auction (Geurts: [0049] and Figs. 4a-c – “FIGS. 4B and 4C are other examples of the auction presentation page 132. The auctions 134a-n preferably comprise…end time…The auctions 134a-n may be scheduled to…run (or be open) for a certain amount of time, and end at a certain time (end time), for example. An auction timer displayed on the auction presentation pages 132 may be started by the processor 108 at the start time of an auction 134a and may countdown time to the end time of the auction 134a, for example…As can be seen in FIG. 4A, in some exemplary embodiments, when an auction 134a-n ends, the item may be listed as ‘sold,’ and an auction end price may be displayed on the auction presentation page 132”; examiner note: the figures depict the auctions in grid format).

In regards to claim 6, Geurts/Muir teaches the system of claim 5. Geurts further discloses wherein the end point of each of the at least one additional electronic auction is displayed as a symbol on one grid space within the grid format of the first electronic auction (Geurts [0049] and Figs. 4a-c – “FIGS. 4B and 4C are other examples of the auction presentation page 132. The auctions 134a-n preferably comprise…end time…The auctions 134a-n may be scheduled to…run (or be open) for a certain amount of time, and end at a certain time (end time), for example. An auction timer displayed on the auction presentation pages 132 may be started by the processor 108 at the start time of an auction 134a and may countdown time to the end time of the auction 134a, for example…As can be seen in FIG. 4A, in some exemplary embodiments, when an auction 134a-n ends, the item may be listed as ‘sold,’ and an auction end price may be displayed on the auction presentation page 132”; examiner note: the timer is a symbol displayed in the interface as depicted in the figures).

In regards to claim 7, Geurts/Muir teaches the system of claim 1. Geurts further discloses wherein the server receives a request, from at least one user computer, to purchase a first quantity of electronic bids for use in at least one electronic auction (Geurts: [0052] – “in some embodiments, a user has purchased one or more bids or bid packages (or packs) comprising a plurality of bids in advance of bidding in the auctions 134a-n, and such bids or bid packs have been credited to the user's account and/or stored into the user database 126”).

In regards to claim 8, Geurts/Muir teaches the system of claim 7. Geurts further discloses wherein the server allocates a first quantity of electronic bids to an account associated with the at least one user (Geurts, see at least [0052], teaches “in some embodiments, a user has purchased one or more bids or bid packages (or packs) comprising a plurality of bids in advance of bidding in the auctions 134a-n, and such bids or bid packs have been credited to the user's account and/or stored into the user database 126”).

In regards to claim 10, Geurts/Muir teaches the system of claim 1. Geurts further discloses wherein multiple first electronic auctions are conducted simultaneously (Geurts [0049] and Figs. 4a-c – “FIGS. 4B and 4C are other examples of the auction presentation page 132. The auctions 134a-n preferably comprise…end time…The auctions 134a-n may be scheduled to…run (or be open) for a certain amount of time, and end at a certain time (end time), for example. An auction timer displayed on the auction presentation pages 132 may be started by the processor 108 at the start time of an auction 134a and may countdown time to the end time of the auction 134a, for example…As can be seen in FIG. 4A, in some exemplary embodiments, when an auction 134a-n ends, the item may be listed as ‘sold,’ and an auction end price may be displayed on the auction presentation page 132”; examiner note: the figures depict the auctions occurring simultaneously).

In regards to claim 11, Geurts/Muir teaches the system of claim 10. Geurts further discloses wherein multiple additional electronic auctions are displayed and conducted within each first electronic auction (Geurts: [0049] and Figs. 4a-c – “FIGS. 4B and 4C are other examples of the auction presentation page 132. The auctions 134a-n preferably comprise start time, end time, auctioned item, list price, auction price, cost to bid, and time remaining until the auction 134a-n ends. The auction presentation pages 132 may comprise one or more mechanisms such as a bid mechanism 133 (FIG. 4B) allowing a user to place a bid on the item, and a buy-now mechanism 135 (FIG. 4C) allowing the user to buy the item”; examiner note: the figures 4b-c depict multiple additional auctions displayed and conducted within a first auction).

In regards to claim 12, Geurts teaches a method of providing an electronic auction over a network to at least one user computer, the method comprising receiving a request, at an auction server, from the at least one user computer to participate in an auction (Geurts: [abstract]), wherein the auction method:
a. determines a first number of bids that must be received from at least one user, the receipt of which will end a reserve period of a first electronic auction (Geurts: [0028] – “the term ‘buy-now mechanism’…allowing a user to indicate to a host system that the user wishes to buy an item in an auction…Such buy-now mechanism…may be available to users on fulfillment of a predetermined condition, such as submitting a predetermined number of bids”; examiner note: the buy now mechanism ends the reserve period auction);
b. determines at least one additional number of bids that must be received from at least one user, the receipt of which will cause an action with respect to at least one additional electronic auction, wherein the additional number of bids is fewer than the first number of bids, and wherein the first electronic auction and the at least one additional electronic auction are operatively linked (Geurts: [0092] and Fig. 4a – “the buy-now mechanism 135 is not provided to a user at the outset of an auction 134a-n. Instead, the user is required to place a predetermined number (e.g., 1, 2, 3 . . . ) of bid(s) in an auction 134a-n” examiner note: because the predetermined numbers may be different, the predetermined number for one auction may be lower than for another auction; the auctions being displayed together means they are operatively linked);
c. ends each additional electronic auction (Geurts: [0049] and Fig. 4a-c – “The auctions 134a-n preferably comprise start time, end time, auctioned item, list price, auction price, cost to bid, and time remaining until the auction 134a-n ends. The auctions 134a-n may be scheduled to…run (or be open) for a certain amount of time, and end at a certain time (end time), for example. An auction timer…may countdown time to the end time of the auction 134a…when an auction 134a-n ends, the item may be listed as ‘sold,’ and an auction end price may be displayed on the auction presentation page 132”; examiner note: the figures display multiple auctions all with timers indicating when they end); and 
d. ends the first electronic auction after all additional electronic auctions have ended (Geurts: [0049] and Figs. 4a-b “FIGS. 4B and 4C are other examples of the auction presentation page 132…The auctions 134a-n may be scheduled to…run (or be open) for a certain amount of time, and end at a certain time (end time), for example. An auction timer displayed on the auction presentation pages 132 may be started by the processor 108 at the start time of an auction 134a and may countdown time to the end time of the auction 134a…when an auction 134a-n ends, the item may be listed as ‘sold,’ and an auction end price may be displayed on the auction presentation page 132”; see also [0092]; examiner note: the figures display multiple auctions, including an auction with a longest time until end, therefore an auction that will end after the additional auctions),
yet Geurts does not explicitly teach that the receipt of the at least one additional number of bids will end at least one additional electronic auction, and ending each additional auction upon receipt of the predetermined number of bids for that auction. 
However, Muir teaches an auction system (Muir: [abstract]), including that the receipt of the at least one additional number of bids will end at least one additional electronic auction, and ending each additional auction upon receipt of the predetermined number of bids for that auction (Muir: [0018] – “an auction ends…(3) after a predetermined number of bids are received”; [0116] – “notify the player through suitable audio/visual output that an auction will end or is expected to end… after a number of additional bids (e.g., the auction will end after five more bids)”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the auction endings of Muir in the method of Geurts because Geurts already discloses ending a reserve period based on bids and Muir is merely demonstrating that a auctions may be ended based on bids. Additionally, it would have been obvious to have included that the receipt of the at least one additional number of bids will end at least one additional electronic auction, and ending each additional auction upon receipt of the predetermined number of bids for that auction as taught by Muir because auction ends are well-known and the use of it in an auction setting would have facilitated the auctioning of a plurality of prizes (Muir: [0007]).

In regards to claims 13-14, all the limitations in method claims 13-14 are closely parallel to the limitations of system claims 7-8, respectively, analyzed above and rejected on the same bases.  

In regards to claim 17, Geurts/Muir teaches the method of claim 13. Geurts further discloses wherein each bid that at least one user places simultaneously increments progress of the at least one additional electronic auction but does not increment progress of the first electronic auction (Geurts: [0049] and Figs. 4a-c – “FIGS. 4B and 4C are other examples of the auction presentation page 132. The auctions 134a-n preferably comprise start time, end time, auctioned item, list price, auction price, cost to bid, and time remaining until the auction 134a-n ends. The auction presentation pages 132 may comprise one or more mechanisms such as a bid mechanism 133 (FIG. 4B) allowing a user to place a bid on the item, and a buy-now mechanism 135 (FIG. 4C) allowing the user to buy the item. The auctions 134a-n may be scheduled to begin at a certain time (start time), run (or be open) for a certain amount of time, and end at a certain time (end time), for example.”; examiner note: the figures display the auctions as each having separate bidding mechanisms).

In regards to claim 18, all the limitations in method claim 18 are closely parallel to the limitations of system claim 3 analyzed above and rejected on the same bases.  

In regards to claim 19, Geurts/Muir teaches the method of claim 13. Geurts further discloses wherein the number of users that may participate in the first electronic auction and the at least one additional electronic auction is limited (Geurts: [0089] – “another option allows the user to participate in an auction 134a-n and leave the auction 134a-n at will. This option is similar to option two, except that after placing one or more bids in an auction 134a, the user decides they no longer wish to participate in the auction 134a. The user is then presented with two options: ‘walk away’ or ‘buy item at list price.’ The user may indicate a choice to walk away empty-handed… The user may or may not have the option to change their mind at a later time and re-enter the auction 134a-n they previously walked away from or another auction 134a-n”; examiner note: the number is limited because those who have walked away may not participate).

Claims 9, 15-16, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Geurts, in view of Muir, in further view of Mosley et al. (US 20130138490 A1), hereinafter Mosley.

In regards to claim 9, Geurts/Muir teaches the system of claim 1, yet Geurts does not explicitly disclose that each bid that at least one user places is simultaneously placed in both the first electronic auction and at least one additional electronic auction. 
However, Mosely teaches an auction system (Mosley: [abstract]), including that each bid that at least one user places is simultaneously placed in both the first electronic auction and at least one additional electronic auction (Mosely: [0047] – “in various embodiments, the user may simultaneously bid on more than one product”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the simultaneous bids of Mosley in the system of Geurts because Geurts already discloses simultaneous auctions and Mosley is merely demonstrating that bids may be simultaneous. Additionally, it would have been obvious to have included that each bid that at least one user places is simultaneously placed in both the first electronic auction and at least one additional electronic auction as taught by Mosley because bids are well-known and the use of it in an auction setting would have held the buyer’s attention (Mosley: [0002]).

In regards to claim 15, Geurts/Muir teaches the method of claim 14, yet Geurts does not explicitly disclose that the at least one user simultaneously places one bid in the first auction and the at least one additional electronic auctions. 
However, Mosely teaches an auction system (Mosley: [abstract]), including that the at least one user simultaneously places one bid in the first auction and additional electronic auctions (Mosely, see at least [0047], teaches “in various embodiments, the user may simultaneously bid on more than one product”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the simultaneous bids of Mosley in the system of Geurts because Geurts already discloses simultaneous auctions and Mosley is merely demonstrating that bids may be simultaneous. Additionally, it would have been obvious to have included that the at least one user simultaneously places one bid in the first auction and the at least one additional electronic auction as taught by Mosley because bids are well-known and the use of it in an auction setting would have held the buyer’s attention (Mosley: [0002]).

In regards to claim 16, Geurts/Muir teaches the method of claim 13, yet Geurts does not explicitly teach that each bid that at least one user places simultaneously increments progress of the first electronic auction and at least one additional electronic auction. 
However, Mosely teaches an auction system (Mosley: [abstract]), including that each bid that at least one user places simultaneously increments progress of the first electronic auction and at least one additional electronic auction (Mosely, see at least [0047], teaches “in various embodiments, the user may simultaneously bid on more than one product”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the simultaneous bids of Mosley in the system of Geurts because Geurts already discloses simultaneous auctions and Mosley is merely demonstrating that bids may be simultaneous. Additionally, it would have been obvious to have included that each bid that at least one user places simultaneously increments progress of the first electronic auction and at least one additional electronic auction as taught by Mosley because bids are well-known and the use of it in an auction setting would have held the buyer’s attention (Mosley: [0002]).

In regards to claim 20, Geurts teaches a method of providing an electronic auction over a network to at least one user computer, the method comprising receiving a request, at an auction server, from the at least one user computer to participate in an auction (Geurts: [abstract]), wherein the auction method:
a. determines a first number of bids that must be received from at least one user, the receipt of which will end a reserve period of a first electronic auction (Geurts: [0028] – “the term ‘buy-now mechanism’…allowing a user to indicate to a host system that the user wishes to buy an item in an auction…Such buy-now mechanism…may be available to users on fulfillment of a predetermined condition, such as submitting a predetermined number of bids”; examiner note: the buy now mechanism ends the reserve period auction);
b. determines at least one additional number of bids that must be received from at least one user, a receipt of which will cause an action with respect to at least one additional electronic auction, wherein the additional number of bids is fewer than the first number of bids (Geurts: [0092] and Fig. 4a – “the buy-now mechanism 135 is not provided to a user at the outset of an auction 134a-n. Instead, the user is required to place a predetermined number (e.g., 1, 2, 3 . . . ) of bid(s) in an auction 134a-n” examiner note: because the predetermined numbers may be different, the predetermined number for one auction may be lower than for another auction; the auctions being displayed together means they are operatively linked);
c. receives at least one bid from at least one user (Geurts: [0007] – “receive a first bid signal from a user terminal indicative of a first activation of the bid mechanism);
d. ends each additional electronic auction (Geurts: [0049] and Fig. 4a-c – “The auctions 134a-n preferably comprise start time, end time, auctioned item, list price, auction price, cost to bid, and time remaining until the auction 134a-n ends. The auctions 134a-n may be scheduled to…run (or be open) for a certain amount of time, and end at a certain time (end time), for example. An auction timer…may countdown time to the end time of the auction 134a…when an auction 134a-n ends, the item may be listed as ‘sold,’ and an auction end price may be displayed on the auction presentation page 132”; examiner note: the figures display multiple auctions all with timers indicating when they end); and 
e. ends the first electronic auction after all additional electronic auctions have ended (Geurts: [0049] and Figs. 4a-b “FIGS. 4B and 4C are other examples of the auction presentation page 132…The auctions 134a-n may be scheduled to…run (or be open) for a certain amount of time, and end at a certain time (end time), for example. An auction timer displayed on the auction presentation pages 132 may be started by the processor 108 at the start time of an auction 134a and may countdown time to the end time of the auction 134a…when an auction 134a-n ends, the item may be listed as ‘sold,’ and an auction end price may be displayed on the auction presentation page 132”; see also [0092]; examiner note: the figures display multiple auctions, including an auction with a longest time until end, therefore an auction that will end after the additional auctions),
yet Geurts does not explicitly teach that the receipt of the at least one additional number of bids will end at least one additional electronic auction; wherein each bid received simultaneously increments the progress of both the first electronic auction and at least one additional electronic auction; and ending each additional auction upon receipt of the predetermined number of bids for that auction. 
However, Muir teaches an auction system (Muir: [abstract]), including that the receipt of the at least one additional number of bids will end at least one additional electronic auction, and ending each additional auction upon receipt of the predetermined number of bids for that auction (Muir: [0018] – “an auction ends…(3) after a predetermined number of bids are received”; [0116] – “notify the player through suitable audio/visual output that an auction will end or is expected to end… after a number of additional bids (e.g., the auction will end after five more bids)”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the auction endings of Muir in the method of Geurts because Geurts already discloses ending a reserve period based on bids and Muir is merely demonstrating that a auctions may be ended based on bids. Additionally, it would have been obvious to have included that the receipt of the at least one additional number of bids will end at least one additional electronic auction, and ending each additional auction upon receipt of the predetermined number of bids for that auction as taught by Muir because auction ends are well-known and the use of it in an auction setting would have facilitated the auctioning of a plurality of prizes (Muir: [0007]).
Additionally, Mosely teaches an auction system (Mosley: [abstract]), including wherein each bid received simultaneously increments the progress of both the first electronic auction and at least one additional electronic auction (Mosely, see at least [0047], teaches “in various embodiments, the user may simultaneously bid on more than one product”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the simultaneous bids of Mosley in the system of Geurts because Geurts already discloses simultaneous auctions and Mosley is merely demonstrating that bids may be simultaneous. Additionally, it would have been obvious to have included wherein each bid received simultaneously increments the progress of both the first electronic auction and at least one additional electronic auction as taught by Mosley because bids are well-known and the use of it in an auction setting would have held the buyer’s attention (Mosley: [0002]).

In regards to claim 21, Geurts/Muir/Mosley teaches the method of claim 20. Geurts further discloses multiple additional electronic auctions (Geurts [0049] and Figs. 4a-c – “FIGS. 4B and 4C are other examples of the auction presentation page 132. The auctions 134a-n…As can be seen in FIG. 4A, in some exemplary embodiments, when an auction 134a-n ends, the item may be listed as ‘sold,’ and an auction end price may be displayed on the auction presentation page 132”; examiner note: the figures depict multiple additional auctions).

In regards to claim 22, Geurts/Muir/Mosley teaches the method of claim 21. Geurts further discloses displaying each bid that is received to the user (Geurts [0015] and Fig. 4b – “FIG. 4B is another exemplary embodiment of an auction presentation page with a bid mechanism”; examiner note: Fig. 4b displays a bidding history of all bids by users).

In regards to claim 23, Geurts/Muir/Mosley teaches the method of claim 21. Geurts further discloses that the end point of the at least one additional electronic auction is displayed as a symbol (Geurts [0049] and Figs. 4a-c – “FIGS. 4B and 4C are other examples of the auction presentation page 132. The auctions 134a-n preferably comprise…end time…The auctions 134a-n may be scheduled to…run (or be open) for a certain amount of time, and end at a certain time (end time), for example. An auction timer displayed on the auction presentation pages 132 may be started by the processor 108 at the start time of an auction 134a and may countdown time to the end time of the auction 134a, for example…As can be seen in FIG. 4A, in some exemplary embodiments, when an auction 134a-n ends, the item may be listed as ‘sold,’ and an auction end price may be displayed on the auction presentation page 132”; examiner note: the timer is a symbol displayed in the interface as depicted in the figures).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Randel (US 20160125521 A1), hereinafter Randel, teaches a penny auction method. Multiple auctions for different items may be displayed within a single interface. End times of the bids may be displayed.
	NPL reference U teaches a platform for penny auctions online. Users may buy bids and continue to bid on an item until the clock runs out. The clock may be extended based on additional bids.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA MAE MITROS whose telephone number is (571)272-3969. The examiner can normally be reached Monday-Friday from 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 5712726764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA MAE MITROS/Examiner, Art Unit 3625                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625